DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter/Reasons for Allowance
Claims 1-3, 6, 8, 10 -14, 22-25 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “forming a masking layer over the top electrode material, the top electrode material and the glue layer extending from directly below the masking layer to laterally past opposing outermost sidewalls of the masking layer; patterning the MTJ layers according to the top electrode material and the glue layer to define an MTJ stack after removing the sacrificial dielectric layer, wherein top surfaces of the top electrode material and the glue layer are exposed to an etchant used to pattern the MTJ layers and define the MTJ stack, and wherein the MTJ stack has sidewalls arranged at a second angle with respect to a bottom surface of the MTJ stack, and wherein the second angle is an acute angle; and wherein the etchant that is used to pattern the MTJ layers etches the top electrode material and the glue layer with the masking layer in place, the etchant removing parts of the top electrode material and the glue layer”, in the combination required by the claim.
Regarding claim 8, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “forming a masking layer over the conductive material, the conductive material and the glue layer extending from directly below the masking layer to laterally past opposing outermost sidewalls of the masking layer; patterning the MTJ layers according to the conductive material and the glue layer to define a magnetic tunnel junction (MTJ) stack, wherein a patterning process used to define the MTJ stack reduces a height of the glue layer and causes the conductive material to protrude outward from a top of the glue layer; and wherein the patterning process etches the conductive material and the glue layer with the masking layer in place and removes parts of the conductive material and the glue layer”, in the combination required by the claim.
Regarding claim 24, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “forming a mask over the top electrode material, the top electrode material extending from directly below the mask to laterally past opposing outermost sidewalls of the mask; performing a removal process to remove portions of the MTJ layers according to the top electrode material to define a MTJ stack, wherein an etchant, which is used in the removal process, removes more of the top electrode material along outer edges of the top electrode material than in a central region of the top electrode material so as to give the top electrode material a sloped profile and wherein the etchant used in the removal process etches an uppermost surface of the top electrode material with the mask in place and removes parts of the top electrode material; P20181261 US00 Serial No. 16/412,776 Page 7 forming a sidewall spacer layer over the bottom electrode layer, the MTJ stack, and the top electrode material; performing a first removal process to remove substantially horizontal portions of the sidewall spacer layer to form sidewall spacers surrounding outer sidewalls of the MTJ stack and the top electrode material; and performing a second removal process to remove peripheral portions of the bottom electrode layer according to the sidewall spacers and the top electrode material”, in the combination required by the claim.
Claims 2, 3, 6, 10 -14, 22-23, 25 and 28-33 are allowed by virtue of their dependencies on claim 1, 8 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Annunziata et al. [US 10,008,536 B2] teaches a MTJ device with a contact opening lined with a diffusion barrier layer and a conductive layer. The layers are planarized in order to form the top contact structure. Annunziata et al. does not disclose forming a mask over the top electrode material, the top electrode material extending from directly below the mask to laterally past opposing outermost sidewalls of the mask or the etchant used in the removal process etches an uppermost surface of the top electrode material with the mask in place and removes parts of the top electrode material.
Lee et al. [US 2017/0092850 A1] teaches a MTJ device with a contact opening lined with a diffusion barrier layer and a conductive layer. The layers are planarized in order to form the top contact structure. Lee et al. does not disclose forming a mask over the top electrode material, the top electrode material extending from directly below the mask to laterally past opposing outermost sidewalls of the mask or the etchant used in the removal process etches an uppermost surface of the top electrode material with the mask in place and removes parts of the top electrode material.
Kim et al. [US 2018/0158867 A1] teaches a MTJ device with a contact opening lined with a diffusion barrier layer and a conductive layer. The layers are etched to form the top electrode. Kim et al. does not disclose forming a mask over the top electrode material, the top electrode material extending from directly below the mask to laterally past opposing outermost sidewalls of the mask or the etchant used in the removal process etches an uppermost surface of the top electrode material with the mask in place and removes parts of the top electrode material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891